I N          T H E      C O U R T O F A P P E A L S
                                                                                A T K N O X V I L L E
                                                                                                                                                         FILED
                                                                                                                                                            July 31, 1998

                                                                                                                                                     Cecil Crowson, Jr.
                                                                                                                                                         Appellate C ourt Clerk
R E N A I S S A N C E F I N A N C I A L                                                 )                     K N O X            C H A N C E R Y
S E R V I C E S , I N C . ,                                                             )                     C . A .            N O . 0 3 A 0 1 - 9 7 1 0 - C H - 0 0 4 6 2
                                                                                        )
                      P l a i n t i f f - A p p e l l e e                               )
                                                                                        )
v s .                                                                                   )
                                                                                        )                     H O N . F R E D E R I C K                      D .           M c D O N A L D
                                                                                        )                     C H A N C E L L O R
                                                                                        )
R O N A L D K . B I L L B U R Y                        a n d                            )
D I A N A D . B I L L B U R Y ,                                                         )
                                                                                        )
                    D e f e n d a n t s - A p p e l l a n t s                           )                     A F F I R M E D               A N D        R E M A N D E D




D U D L E Y         W .     T A Y L O R ,          T h e       T a y l o r            L a w         F i r m ,              K n o x v i l l e ,               f o r           A p p e l l a n t s .


H E N R Y      T .        O G L E ,      K n o x v i l l e ,                f o r       A p p e l l e e .




                                                                            O     P     I      N         I      O      N

                                                                                                                                                                           M c M u r r a y ,         J .



             P l a i n t i f f           R e n a i s s a n c e                  F i n a n c i a l                    S e r v i c e s ,              I n c . ,              b r o u g h t      t h i s

a c t i o n         a g a i n s t        R o n a l d           a n d        D i a n a          B i l l b u r y                    t o       r e c o v e r          a         c o n t r a c t u a l

f e e       f o r         s e r v i c e s              a l l e g e d l y              r e n d e r e d                      i n          p r o c u r i n g              a        b a n k       l o a n

c o m m i t m e n t ,             i n t e n d e d                t o        f i n a n c e                    t h e         B i l l b u r y s '                 p u r c h a s e               o f       a

m a r i n a .             T h e       B i l l b u r y s                a r g u e d          t h a t            t h e y            w e r e        n o t       r e s p o n s i b l e                 f o r

t h e     f e e       b e c a u s e            t h e     p r e s i d e n t              o f         R e n a i s s a n c e ,                      C l i f f o r d               C .   R e n f r o ,

J r . ,     b r e a c h e d            h i s       f i d u c i a r y              d u t y          t o         t h e m           b y     n o t      d i l i g e n t l y              s e e k i n g
t h e    f i n a n c i n g                 p a c k a g e             o u t l i n e d          i n        t h e        p a r t i e s '               c o n t r a c t .                  T h e         t r i a l

c o u r t         f o u n d           t h a t              u n d e r            t h e       c l e a r            a n d         u n a m b i g u o u s                      t e r m s            o f       t h e

c o n t r a c t ,              p a y m e n t                  o f          t h e          " m o r t g a g e                  b a n k i n g                f e e "             w a s           d u e        t o

R e n a i s s a n c e ,                a n d            h e l d       t h e        B i l l b u r y s                r e s p o n s i b l e                  f o r        t h e          f e e .           T h e

B i l l b u r y s            h a v e         a p p e a l e d               f r o m        t h i s        j u d g m e n t .                W e        a f f i r m              t h e         j u d g m e n t

o f     t h e       t r i a l          c o u r t .



            I n           1 9 9 5 ,              t h e       B i l l b u r y s                b e c a m e                 i n t e r e s t e d                   i n       p u r c h a s i n g                a

m a r i n a          i n        E a s t                 T e n n e s s e e .                   O n          J u l y             1 3 ,        1 9 9 5 ,                 t h e y           s i g n e d          a

c o m m e r c i a l             p u r c h a s e                    a g r e e m e n t               w i t h           J a c q u e s          V i n c e n t                  w h e r e b y               t h e y

a g r e e d         t o      p u r c h a s e                f r o m         V i n c e n t            a       p r o p e r t y             c a l l e d              " P . J . ' s               M a r i n a "

f o r    $ 2 , 1 3 0 , 0 0 0 .                      A t      t h a t        t i m e ,         V i n c e n t               h a d       a g r e e d           t o        p r o v i d e            s e l l e r

f i n a n c i n g              f o r             a l l            b u t         $ 6 0 0 , 0 0 0               o f           t h e        p u r c h a s e                  p r i c e .                    T h e

B i l l b u r y s            h a d         $ 3 0 0 , 0 0 0                i n      p e r s o n a l             f u n d s             a v a i l a b l e ,                a n d          i n      A u g u s t

o f      1 9 9 5 ,           t h e y              a p p r o a c h e d                   R e n a i s s a n c e                  i n        a n            a t t e m p t                t o       o b t a i n

a d d i t i o n a l            f i n a n c i n g                    i n     t h e        a m o u n t           o f         $ 3 0 0 , 0 0 0 .



            T h e          B i l l b u r y s               d e a l t            e x c l u s i v e l y                w i t h         R e n f r o          o v e r         t h e         c o u r s e        o f

t h e i r         i n v o l v e m e n t                   w i t h         R e n a i s s a n c e .                      R e n f r o         t o l d              t h e m         t h a t         h e      d i d

n o t     c o n s i d e r              a         c o m m e r c i a l               b a n k         l o a n          o f      $ 3 0 0 , 0 0 0               f e a s i b l e ,                  b e c a u s e

i n     h i s       o p i n i o n                 n o       b a n k         w o u l d         c o n s i d e r                 m a k i n g            a      l o a n            f o r         s u c h       a n

a m o u n t          b e h i n d             a           l a r g e ,            s e l l e r - f i n a n c e d                        f i r s t           m o r t g a g e .                      R e n f r o

t e s t i f i e d             t h a t            t h e       p a r t i e s               t h e n         d i s c u s s e d               p o s s i b l e                a l t e r n a t i v e s ,

a n d       h e           s u g g e s t e d                  t h a t             t h e        p a r t i e s                  s e e k            a        m o r e              c o n v e n t i o n a l

f i n a n c i n g             p a c k a g e .                       R e n f r o          s u g g e s t e d                  t h a t       h e ,           o n         t h e       B i l l b u r y s '

b e h a l f ,         t r y       t o            o b t a i n          f i n a n c i n g              f o r          t h e         p u r c h a s e               i n     t h e          f o l l o w i n g


                                                                                                     2
p a c k a g e :                       a         f i r s t      m o r t g a g e                  f r o m                 a     c o m m e r c i a l                l e n d e r        i n        t h e     a m o u n t     o f

$ 7 5 0 , 0 0 0 ;                          a         s e c o n d       m o r t g a g e                       f r o m           t h e         S m a l l         B u s i n e s s            A d m i n i s t r a t i o n

( S B A )              i n                 t h e          a m o u n t           o f          $ 7 5 0 , 0 0 0 ;                             a n d       s e l l e r            f i n a n c i n g             f o r      t h e
                                                                        1
r e m a i n i n g                              $ 3 5 0 , 0 0 0 .                 B a s e d                   o n            h i s      r e v i e w             o f      f i n a n c i a l              s t a t e m e n t s

w h i c h         h a d                        b e e n      p r o v i d e d               b y            V i n c e n t                 a t         t h a t       t i m e ,         R e n f r o           c o n c l u d e d

t h a t          t h e                    m a r i n a ' s              c a s h            f l o w                  w o u l d               m a k e       s u c h          a      f i n a n c i n g           p a c k a g e

f e a s i b l e .



            T h e                          p a r t i e s               s i g n e d                   a                 " F i n a n c i a l                    S e r v i c e s             A g r e e m e n t "            o n

S e p t e m b e r                              3 ,       1 9 9 5 ,          w h i c h            i n c o r p o r a t e d                             t h e           t e r m s      o f        t h e       p r o p o s e d

f i n a n c i a l                              p a c k a g e          d e s c r i b e d                       a b o v e ,              a n d         f u r t h e r            s t a t e d         i n      r e l e v a n t

p a r t :


                                               T h e u n d e r s i g n e d ( h e r e i n a f t e r c a l l e d " A p p l i c a n                                                                           t " )
            h     e     r    e            b y         e n g a g e s       R e n a i s s a n c e   F i n a n c i a l     S e r v i c e s ,    I                                                             n c .
            (     h     e    r            e i n a f t e r c a l l e d " R F S " ) t o p r o c u r e o n i t s b e h a l                                                                                   f a
            l     o     a    n                c o m m i t m e n t o r c o m m i t m e n t s f r o m a n y b a n k , s a v i n g s                                                                          a n d
            l     o     a    n            , s a v i n g s b a n k , o r a n y o t h e r i n s t i t u t i o n w h i c h m a                                                                                k e s
            c     o     m    m            e r c i a l l o a n s .                  S a i d l o a n c o m m i t m e n t ( s ) s h a l l                                                                        b e
            a     c     c    o            r d i n g         t o     t h e      t e r m s    a n d   c o n d i t i o n s     a n d    w i t h                                                               t h e
            s     e     c    u            r i t y h e r e i n a f t e r s e t f o r t h .                 T h e u n d e r s i g n e d h e r                                                                e b y
            a     g     r    e            e s t h a t t h i s a p p l i c a t i o n r e p r e s e n t s o n l y t h e a g r                                                                                e e d
            u     p     o     n                 b u s i n e s s f r a m e w o r k u p o n w h i c h t h e f i n a l t e r m s                                                                              a n d
            c     o     n    d            i t i o n s , i n c l u d i n g a l l l e g a l a n d b u s i n e s s r e q u i r e m e                                                                          n t s
            t     o               b         e i n c l u d e d i n t h e l o a n d o c u m e n t s , s h a l l b e b u i                                                                                    l t .
            T     h     e                 a p p r o v a l a n d f u n d i n g o f a n y l o a n ( s ) p r o c u r e d h e r                                                                                e b y
            i     s               s          p e c i f i c a l l y s u b j e c t t o s a t i s f a c t i o n o f a l l t e r                                                                                m s ,
             c     o    v e                n a n t s , a n d c o n d i t i o n s c o n t a i n e d i n t h e c o m m i t m                                                                                  e n t
             l     e    t t                e r ( s ) i s s u e d t h e r e b y a n d d u l y e x e c u t e d b y A p p l i c a                                                                              n t .

                                                                                      *                            *                   *                  *

                      R F                            S P a     c k     a g i n g             F e e       :     A p p l i c a n t h e r e b y a g r e e                                     s     t o p a        y
            R F S a l                                o a n    p a     c k a g i n           g f          e e o f $ 4 , 0 0 0 f o r i t s p r o f                                            e s s i o n a       l
            s e r v i c e                            s a n      d        e x p e n        s e s             i n a n a l y z i n g , u n d e r w r i t                                      i n g , a n          d
            p a c k a g i                            n g t      h i     s l o a            n r            e q u e s t .       U p o n e x e c u t i o n                                       o f t h i         s

            1
       The finance package, including the Billburys' $300,000 contribution, thus
totaled $2,150,000. The additional $20,000 above the purchase price was to cover
closing expenses.

                                                                                                         3
            A g r e e m e n t $ 2 , 0 0 0 o f t h i s f e e i s d u e a s a n a d v a n c e d
            r e t a i n e r .    T h e b a l a n c e o f t h e l o a n p a c k a g i n g f e e i s
            p a y a b l e u p o n o b t a i n i n g a p p r o v a l o f t h e b a n k l o a n .

                                   R F S M o r t g a g e B a n k i n g F e e : U p o n a c c e p t a n c e o f                                                                               a    n    y
            b    a    n   k          l o a n c o m m i t m e n t ( s ) f o r f i n a n c i n g p r o c u r e d h e                                                                       r   e    b    y
            (    a    n   d        f i n a l a p p r o v a l o f a n y c o n d i t i o n a l S B A l o a n a p p                                                                         r   o    v    -
            a    l    s   ,           i f a n y ) , A p p l i c a n t a g r e e s t o p a y t o R F S a                                                                                  l   o    a    n
            o    r    i   g    i   n a t i o n f e e f o r a r r a n g i n g s a i d f i n a n c i n g .        F u r t                                                                  h   e    r    ,
            s    h    o   u    l   d R F S o b t a i n a n d p r e s e n t t o y o u               ( a ) c o m m i t                                                                     m   e    n    t
            l    e    t   t    e   r ( s ) w i t h t e r m s a n d c o n d i t i o n s o t h e r t h a n t                                                                               h   o    s    e
            o    u    t   l    i   n e d h e r e i n w h i c h i s a c c e p t a b l e t o a n d a c c e p t e                                                                       d            b    y
            y    o    u   ,         i t i s h e r e b y m u t u a l l y a g r e e d t h a t R F S s h a l l                                                                              h a      v    e
            e    a    r   n    e   d s a i d f e e f o r n e g o t i a t i n g a c c e p t a b l e l o a n s o n                                                                         y o      u    r
            b    e    h   a    l   f .       S a i d f e e i s d e e m e d e a r n e d u p o n i s s u a n c e                                                                             a      n    d
            a    c    c   e    p   t a n c e     o f   s a i d    c o m m i t m e n t ( s ) . A p p l i c a n t     h e                                                                  r e      b    y
            a    g    r   e    e   s t o p a y s a i d f e e i n t h e a m o u n t o f $ 1 3 , 5 0 0 .


            D u r i n g                    t h e i r          i n i t i a l          d i s c u s s i o n ,                  R e n f r o             a d v i s e d         t h e          B i l l b u r y s

t h a t         h e           w o u l d             n e e d           t a x       r e t u r n s             o r         a c c o u n t a n t - p r e p a r e d                            f i n a n c i a l

s t a t e m e n t s                   f r o m              t h e       P . J . ' s          m a r i n a            b u s i n e s s             i n       o r d e r          t o      p r e p a r e                  a

l o a n r e q u e s t                       p a c k a g e .                   A f t e r      t h e        B i l l b u r y s                r e c e i v e d            t h e s e          f i n a n c i a l

d o c u m e n t s                  a n d         p r o m p t l y              f o r w a r d e d           t h e m          t o      R e n f r o ,             i t     b e c a m e            a p p a r e n t

t h a t     t h e              i n i t i a l                f i n a n c i a l             s t a t e m e n t s               p r o v i d e d             b y         V i n c e n t                w e r e        n o t

a c c u r a t e .                        R e n f r o               t e s t i f i e d              t h a t          t h e          a c t u a l          a c c o u n t a n t - p r e p a r e d

f i n a n c i a l                  s t a t e m e n t s                  r e f l e c t e d             a      c a s h             f l o w      o f      a b o u t          o n e - h a l f                   w h a t

w a s     s h o w n                o n       V i n c e n t ' s                  i n i t i a l l y            p r o v i d e d                s t a t e m e n t s .



            R e n f r o t e s t i f i e d t h a t a f t e r h e r e v i e w e d t h e a c c u r a t e f i n a n c i a l

s t a t e m e n t s ,                      " I       k n e w          i m m e d i a t e l y               [ t h e y ]              w o u l d         n o t          s u p p o r t            t h e          l o a n

c o n t e m p l a t e d                      i n      t h e          F i n a n c i a l            S e r v i c e s            A g r e e m e n t                o f      $ 1 . 5      m i l l i o n                 b y

a n     i n s t i t u t i o n a l                           l e n d e r . "               T h e      p a r t i e s           t h e n         m e t      i n         N o v e m b e r                   1 9 9 5     t o

d i s c u s s                 f u r t h e r                o p t i o n s .                 R e n f r o            t o l d          t h e       B i l l b u r y s                  t h e                a c t u a l

c a s h         f l o w              o f           t h e       b u s i n e s s              w o u l d             n o t          s u p p o r t          t h e           t r a n s a c t i o n                     a s

p r o p o s e d ,                  a n d         t h a t           t h e y      w o u l d         n e e d         t o      r e s t r u c t u r e                t h e      l o a n           p r o p o s a l

                                                                                           4
t o       t r y        t o           o b t a i n             i n s t i t u t i o n a l                      f i n a n c i n g              i n       t h e       a m o u n t                o f       o n e

m i l l i o n              d o l l a r s .                 H e          a l s o         t e s t i f i e d            t h a t        h e      a d v i s e d           t h e          B i l l b u r y s

t h a t       t h e y            m i g h t         w a n t             t o         r e c o n s i d e r         o r     r e n e g o t i a t e                 t h e     s a l e s             p r i c e ,

b u t      a f t e r               t h e y         c o n f e r r e d                  w i t h        V i n c e n t          a n d         t h e      r e a l         e s t a t e             a g e n t ,

t h e y           s t a t e d             t h a t            t h e y               r e m a i n e d          s a t i s f i e d              w i t h       t h e         p r i c e .                    M r .

B i l l b u r y t e s t i f i e d t h a t R e n f r o n e v e r s u g g e s t e d t h e y r e n e g o t i a t e t h e

s a l e s          p r i c e             w i t h       V i n c e n t .



              A s      a         r e s u l t         o f         t h e         N o v e m b e r          m e e t i n g ,         t h e         B i l l b u r y s              a n d         V i n c e n t

e x e c u t e d              a n         " a d d e n d u m                   t o      r e a l       e s t a t e        s a l e s          c o n t r a c t "            w h i c h             s t a t e d

i n     r e l e v a n t                  p a r t       a s            f o l l o w s :


              F i n a n c i n g t e r m s r e f e r r e d t o i n I t e m                                                              1 , P a g e 1 ,                      o f       t h e
              a b o v e c o n t r a c t s h a l l b e s e t f o r t h a s                                                             f o l l o w s :

              F i r s t             L o a n :

              1    ) P r o c e e d s f r o                        m    n e w            f i r s t l o a n o f $ 1 , 0 0 0 , 0 0 0 f o r                                      a    t e r m
              o    f f i f t e e n t o                               t w e n         t y y e a r s s h a l l b e s e c u r e d f                                              r o m a
              c    o m m e r c i a l    l e n                     d i n g                i n s t i t u t i o n a t   a    f i x e d   r a                                    t e      o f
              i    n t e r e s t .     P a r                     t o f                 t h i s l o a n m a y c o m e f r o m t h e                                              S m a l l
              B    u s i n e s s A d m i n i                       s t r a t          i o n .

              S e l l e r                F i n a n c i n g :

              2 ) P r o c e e d s f r o m a n e w s e c o n d l o a n s h a l l b e s e c u r e d                                                                                    f r o m
              s e l l e r i n t h e a m o u n t o f $ 8 7 5 , 0 0 f o r f i f t e e n y e a r s                                                                                     a t a
              f i x e d i n t e r e s t r a t e o f 7 . 5 % . . . .


              S u b s e q u e n t l y ,                           R e n f r o             s u b m i t t e d             a       l o a n           r e q u e s t                  p a c k a g e          o n

b e h a l f                o f           t h e         B i l l b u r y s                      t o       s e v e r a l               f i n a n c i a l                i n s t i t u t i o n s ,

r e q u e s t i n g                  a       l o a n          i n            t h e      a m o u n t          o f      $ 5 0 0 , 0 0 0 .                 T w o         o f          t h e          b a n k s

r e s p o n d e d w i t h l o a n a p p r o v a l s f o r $ 5 0 0 , 0 0 0 f i r s t m o r t g a g e s , s u b j e c t

t o     a n        S B A         s e c o n d           m o r t g a g e                  l o a n       o f     $ 5 0 0 , 0 0 0 .



                                                                                          5
                I n       J a n u a r y                 1 9 9 6 ,              R e n f r o              s u b m i t t e d                    a       $ 5 0 0 , 0 0 0             l o a n           r e q u e s t

p a c k a g e             t o         t h e       S B A ,             w h i c h          w a s          s u b s e q u e n t l y                       r e j e c t e d .                 R e n f r o            t h e n

o b t a i n e d             a p p r o v a l                    f r o m         o n e          o f       t h e          b a n k s         t o          i n c r e a s e             i t s       l o a n            a n d

f i r s t              m o r t g a g e                  t o           $ 7 5 0 , 0 0 0 .                         V i n c e n t                    a g r e e d            t o        f i n a n c e                 t h e

r e m a i n d e r               o f      t h e          p u r c h a s e                p r i c e ,             l e s s         t h e             $ 3 0 0 , 0 0 0             p r o v i d e d             b y     t h e

B i l l b u r y s .                     T h e          b a n k             s e n t       t h e          B i l l b u r y s                a          l o a n          c o m m i t m e n t                 l e t t e r

a g r e e i n g             t o         l o a n           t h e m            $ 7 5 0 , 0 0 0 ,                 w h i c h         t h e             B i l l b u r y s              s i g n e d .                  T h e

B i l l b u r y s               t e s t i f i e d                   t h a t          t h e y          t r i e d          o n     n u m e r o u s                 o c c a s i o n s             t o           r e a c h

a n d     c o n s u l t                R e n f r o              r e g a r d i n g                   t h e      l o a n         c o m m i t m e n t                   l e t t e r ,          b u t            c o u l d

n o t     r e a c h             h i m ,          s o      t h e y            s i g n e d              t h e      l e t t e r            w i t h o u t                h i s      c o n s u l t a t i o n .



                S u b s e q u e n t l y , n e g o t i a t i o n s b e t w e e n t h e p a r t i e s b r o k e d o w n w h e n

i t     w a s         d i s c o v e r e d                 f o r            t h e      f i r s t             t i m e       t h a t       V i n c e n t ,                 f o r      t a x      r e a s o n s ,

w o u l d             o n l y         a g r e e               t o      a       s t o c k              s a l e          o f      t h e              m a r i n a .                T h e       B i l l b u r y s

i n s i s t e d             o n         a n        a s s e t               s a l e .                 T h e       p a r t i e s                   c o u l d       n o t          a g r e e          o n         t h i s

p o i n t ,             a n d          t h e           s a l e             w a s       n e v e r              c o n s u m m a t e d .                          V i n c e n t ' s              a t t o r n e y

t e s t i f i e d               t h a t         t h e           r e a s o n           t h e          d e a l          f a i l e d            w a s      n o t         b e c a u s e          o f         a     l a c k

o f     f i n a n c i n g ,                    b u t          b e c a u s e            t h e          p a r t i e s            c o u l d             n o t       a g r e e         o n      t h e            o t h e r

t e r m s         o f       t h e         s a l e .



                S o m e         t i m e         a f t e r             t h e        d e a l           f e l l      a p a r t ,            R e n f r o             s e n t         t h e      B i l l b u r y s

a n     i n v o i c e                 f o r        R e n a i s s a n c e ' s                           $ 1 3 , 5 0 0            l o a n              o r i g i n a t i o n                 f e e .               T h e

B i l l b u r y s               r e f u s e d                 t o      p a y          t h e          f e e ,          a n d     t h i s              l i t i g a t i o n                e n s u e d .              A s

n o t e d              a b o v e ,              t h e               t r i a l           c o u r t               f o u n d              t h a t               t h e           B i l l b u r y s                 w e r e

c o n t r a c t u a l l y                      l i a b l e            f o r          t h e       f e e .              T h e     s o l e            i s s u e          o n      t h i s      a p p e a l            i s

w h e t h e r             t h e         c o u r t             w a s         c o r r e c t              i n      m a k i n g            t h a t           d e t e r m i n a t i o n .


                                                                                             6
          W e        f i r s t                n o t e                t h a t        t h e        c l e a r         a n d          u n a m b i g u o u s                   t e r m s               o f     t h e

a g r e e m e n t              b e t w e e n                     R e n a i s s a n c e               a n d        t h e        B i l l b u r y s                   s u p p o r t              R e n a i s -

s a n c e ' s        a s s e r t i o n                          t h a t        t h e        f e e       i s      d u e        a n d           p a y a b l e            i n       f u l l .                T h e

a g r e e m e n t             p r o v i d e s :


          U   p   o n           a c  c e       p t a n             c e      o f           a n y     b a n k    l o a n     c o m m i t m e n t ( s )                                     f    o   r
          f   i   n a n c        i n   g         p r o            c u r e d          h e r e b y ( a n d f i n a l a p p r o v a l o f                                                   a    n   y
          c   o   n d i t        i o   n a      l S B              A l o a n           a p p r o v a l s , i f a n y ) , A p p l i c a n t a g r                                         e    e   s
          t   o     p a y             to        R F S               a l o a n            o r i g i n a t i o n f e e f o r a r r a n g i n g s                                           a    i   d
          f   i   n a n c        i n   g .                       F u r t h e r        , s h o u l d [ R e n a i s s a n c e ] o b t a i n                                                a    n   d
          p   r   e s e n        t     t o                  y o u        ( a )        c o m m i t m e n t l e t t e r ( s ) w i t h t e r m s                                            a    n   d
          c   o   n d i t        i o   n s                   o t h e r t h           a n t h o s e o u t l i n e d h e r e i n w h i c h                                                      i   s
          a   c   c e p t        a b   l e                 t o a n d a c           c e p t e d b y y o u , i t i s h e r e b y m u t u a                                                 l    l   y
          a   g   r e e d           t h a         t           [ R e n a i s s       a n c e ] s h a l l h a v e e a r n e d s a i d f e e                                                f    o   r
          n   e   g o t i        a t   i n            g       a c c e p t a b       l e l o a n s o n y o u r b e h a l f . S a i d f e e                                                     i   s
          d   e   e m e d            e a      r           n e d        u p o n            i s s u a n c e    a n d     a c c e p t a n c e      o f  s                                   a    i   d
          c   o   m m i t        m e n t              (     s ) .        A p p l      i c a n t h e r e b y a g r e e s t o p a y s a i d                                                f    e   e
          i   n     t h e          a m o              u     n t o f $ 1 3             , 5 0 0 . [ e m p h a s i s a d d e d ] .


          I t            i s               u n c o n t r o v e r t e d                         t h a t           R e n a i s s a n c e ,                       t h r o u g h                  R e n f r o ,

p r o c u r e d          a           l o a n                 c o m m i t m e n t             l e t t e r          f r o m          a         b a n k         i n       t h e          a m o u n t           o f

$ 7 5 0 , 0 0 0 .                 T h e                   B i l l b u r y s          b o t h         s i g n e d          a n d         a c c e p t e d               t h e       c o m m i t m e n t

l e t t e r .



          M r s .              B i l l b u r y                     t e s t i f i e d            t h a t        s h e         d i d           n o t       r e a d         t h e        f i n a n c i a l

s e r v i c e s              a g r e e m e n t                       w i t h         R e n a i s s a n c e                 b e f o r e               s h e          s i g n e d              i t ,        b u t

i n s t e a d        r e l i e d                          o n      R e n f r o ' s             e x p l a n a t i o n                   o f       t h e         a g r e e m e n t .                        M r .

B i l l b u r y          t e s t i f i e d                         t h a t         R e n f r o         d i d      n o t        r e a d           t h e         b a c k         s i d e            o f     t h e

a g r e e m e n t              t o          t h e m ,                w h e r e         t h e         " m o r t g a g e                 b a n k i n g               f e e "       t e r m s              w e r e

l o c a t e d       a n d             w h e r e                 t h e     p a r t i e s             s i g n e d        a t        t h e         b o t t o m .                 M r .      B i l l b u r y

s t a t e d       t h a t            h e       c e r t a i n l y                   w o u l d         n o t     h a v e        s i g n e d              t h e        l o a n       c o m m i t m e n t

l e t t e r        i f          h e          h a d               t h o u g h t          t h a t          a c t         w o u l d              t r i g g e r             l i a b i l i t y                 f o r




                                                                                        7
R e n a i s s a n c e ' s                     f e e .           T h a t      r e s u l t ,             h o w e v e r ,            i s   m a n d a t e d           b y    t h e       c l e a r ,

u n a m b i g u o u s                      t e r m s      o f      t h e         c o n t r a c t .



          T h e             f o l l o w i n g               l o n g - e s t a b l i s h e d                       a n d         f u n d a m e n t a l         p r i n c i p l e s                o f

c o n t r a c t             l a w ,           r e c e n t l y             e n u n c i a t e d             b y      t h i s         c o u r t      i n     G a t e s ,           D u n c a n        &

V a n c a m p              C o .            v .        L e v a t i n o ,             9 6 2       S . W . 2 d              2 1       ( T e n n .         A p p .         1 9 9 7 ) ,            a r e

e q u a l l y          a p p l i c a b l e                  t o      t h e          p r e s e n t          c a s e :


                         I t h a s l o n g b e e n e s t a b l i s h e d i n t h i s s t a t e t h                                                                         a t       a
          c   o   n t r a c t m u s t b e i n t e r p r e t e d a n d e n f o r c e d a c c o r d i n                                                                      g t       o
          i   t   s c l e a r , p l a i n a n d u n a m b i g u o u s t e r m s .            B o b P e a r                                                                  s a l    l
          M   o   t o r s , I n c . v . R e g a l C h r y s l e r - P l y m o u t h , I n c . , 5 2 1 S .                                                                   W . 2    d
          5   7   8 , 5 8 0 ( T e n n . 1 9 7 5 ) . W h e n t h e l a n g u a g e o f t h e c o n t                                                                         r a c    t
          i   s     u n a m b i g u o u s a n d t h e r e i s n o c l a i m o f f r a u d o r m i s t                                                                       a k e    ,
          t   h   e c o u r t m u s t g i v e e f f e c t t o t h e i n t e n t i o n o f                                                                                     t h    e
          p   a   r t i e s a s e x p r e s s e d i n t h e l a n g u a g e u s e d i n t h e                                                                               c o n    -
          t   r   a c t . J e n n i n g s v . H a y e s , 7 8 7 S . W . 2 d 1 , 2 ( T e n n .                                                                               A p p    .
          1   9   9 0 ) .

                                 M    o    r e o v e r , t h e p a r t i e s t o a c o n t r a c t c a n n o t c r e a t                                                     e a     n
          a   m   b    i    g     u    i    t y      w h e r e   n o n e      e x i s t s .      E d w a r d s v .  T r a v e                                              l e r     s
          I   n   d    e    m     n    i    t y C o . , 2 0 1 T e n n . 4 3 5 , 3 0 0 S . W . 2 d 6 1 5 , 6 1                                                              7 - 1     8
          (   1   9    5    7    )    .         P a r o l e e v i d e n c e i s i n a d m i s s i b l e t o c o n t r a d i c                                                t o     r
          v   a   r    y         t    h    e t e r m s o f a w r i t t e n c o n t r a c t , w h e n t h e p a r t                                                         i e s     '
          i   n   t    e n       t    i    o n s a r e r e a d i l y a s c e r t a i n e d f r o m t h e c o n t r a c                                                     t a       s
          r   e   d    u c       e    d       i n w r i t i n g .       M c Q u i d d y P r i n t i n g C o . v . H i r s i g                                               , 2      3
          T   e   n    n .       A    p    p . 4 3 4 , 1 3 4 S . W . 2 d 1 9 7 , 2 0 4 ( 1 9 3 9 ) .                    T h e                                                 l a    w
          c   o   n    c l       u    s    i v e l y p r e s u m e s t h a t t h e p a r t i e s t o a c o n t                                                             r a c     t
          u   n   d    e r       s    t    o o d i t s o b l i g a t i o n s , a n d e v i d e n c e i s n o t a d m i                                                     s s i     -
          b   l   e      t       o         s h o w t h a t t h e i r u n d e r s t a n d i n g w a s i n f a c t o t                                                       h e r     -
          w   i   s    e .                 I d . 1 3 4 S . W . 2 d a t 2 0 4 .


I d .   a t       2 5 .



          T h e                 B i l l b u r y s               h a v e          n o t       r a i s e d          f r a u d ,           m i s t a k e       o r         a n y       s e t        o f

e q u i t a b l e                c i r c u m s t a n c e s                  w h i c h         m i g h t          c o n s t i t u t e           a n      e x c e p t i o n                t o   t h e

p a r o l e           e v i d e n c e                  r u l e .            W e           c o n c u r       w i t h             t h e     t r i a l       c o u r t             t h a t        t h e

e v i d e n c e                 d o e s           n o t     s h o w          a           b r e a c h       o f       a          f i d u c i a r y         d u t y         b y        e i t h e r


                                                                                         8
R e n a i s s a n c e          o r    R e n f r o .       C o n s e q u e n t l y ,          w e    a r e   c o n s t r a i n e d        t o     e n f o r c e

t h e       c l e a r         t e r m s       o f      t h e      c o n t r a c t           b e t w e e n      R e n a i s s a n c e            a n d      t h e

B i l l b u r y s ,           w h i c h      p r o v i d e      t h a t         R e n a i s s a n c e       h a s     e a r n e d       i t s      f e e     b y

p r o c u r i n g         a    l o a n      c o m m i t m e n t        l e t t e r ,        a c c e p t a b l e     t o     a n d   a c c e p t e d          b y

t h e   B i l l b u r y s .



            T h e       j u d g m e n t       o f     t h e    t r i a l        c o u r t     i s   a f f i r m e d       i n   i t s      e n t i r e t y .

C o s t s     o n       a p p e a l       a r e     a s s e s s e d       t o     t h e     a p p e l l a n t s .



                                                                                                    _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                                                    D o n T . M c M u r r a y , J u d g e

C O N C U R :


_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H o u s t o n M . G o d d a r d , P r e s i d i n g J u d g e


_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
C h a r l e s D . S u s a n o , J r . , J u d g e




                                                                   9
                                                       I N       T H E      C O U R T O F A P P E A L S
                                                                         A T K N O X V I L L E




R E N A I S S A N C E F I N A N C I A L                                           )               K N O X       C H A N C E R Y
S E R V I C E S , I N C . ,                                                       )               C . A .       N O . 0 3 A 0 1 - 9 7 1 0 - C H - 0 0 4 6 2
                                                                                  )
                    P l a i n t i f f - A p p e l l e e                           )
                                                                                  )
v s .                                                                             )
                                                                                  )               H O N . F R E D E R I C K               D .      M c D O N A L D
                                                                                  )               C H A N C E L L O R
                                                                                  )
R O N A L D K . B I L L B U R Y                a n d                              )
D I A N A D . B I L L B U R Y ,                                                   )
                                                                                  )
                D e f e n d a n t s - A p p e l l a n t s                         )               A F F I R M E D         A N D     R E M A N D E D




                                                                               J U D G M E N T


            T h i s      a p p e a l         c a m e           o n       t o      b e       h e a r d           u p o n     t h e     r e c o r d           f r o m    t h e

C h a n c e r y       C o u r t        o f     K n o x               C o u n t y ,         b r i e f s          a n d      a r g u m e n t           o f     c o u n s e l .

U p o n     c o n s i d e r a t i o n          t h e r e o f ,             t h i s        C o u r t       i s     o f     o p i n i o n         t h a t    t h e r e   w a s

n o     r e v e r s i b l e       e r r o r        i n       t h e        t r i a l         c o u r t .

            T h e     j u d g m e n t        o f       t h e          t r i a l         c o u r t     i s       a f f i r m e d       i n        i t s     e n t i r e t y .

C o s t s     o n     a p p e a l      a r e       a s s e s s e d              t o       t h e     a p p e l l a n t s .



                                                                                                  P E R     C U R I A M